 Case 2:92-cr-81058-MFL ECF No. 976, PageID.2434 Filed 03/05/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                  Case No. 92-cr-81058
                                                  Hon. Matthew F. Leitman
v.

RONALD HUNTER,

     Defendant.
__________________________________________________________________/

                     ORDER TERMINATING
         DEFENDANT’S MOTIONS (ECF Nos. 944, 950) AS MOOT

      Defendant Ronald Hunter is a federal prisoner in the custody of the Federal

Bureau of Prisons. On March 4, 2021, the Court granted Hunter’s motion for

compassionate release. (See Order, ECF No. 975.) In light of that order, the Court

TERMINATES AS MOOT AND WITHOUT PREJUDICE (1) Hunter’s motion

for a reduced sentence (ECF No. 944) and (2) Hunter’s motion supplemental motion

for a reduced sentence (ECF No. 950).

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: March 5, 2021




                                         1
 Case 2:92-cr-81058-MFL ECF No. 976, PageID.2435 Filed 03/05/21 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 5, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
